ATTACHMENT TO NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 01/05/21 in response to the non-final Office Action mailed 06/19/20.  
Examiner’s Amendment
2)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Alice M. Bonnen. See the attached Interview Summary. 
	The instant application has been amended as indicated below:
(a)	Claims 1-5 are canceled.
(b)	New claims 50-54 are added as set forth below:
--Claim 50 (New). A method of identifying one or more antimicrobial molecular targets in a budding yeast cell comprising:
	growing the budding yeast cell in vitro under infection mimetic conditions to produce a metabolically synchronous population of budding yeast cells;
	sampling continuous cultures of the metabolically synchronous population of budding yeast cells over time; and
	identifying genes that are differentially regulated in the metabolically synchronous population of the budding yeast cells when grown in vitro under the infection mimetic conditions as compared to the budding yeast cells grown in vitro under standard laboratory conditions, wherein the infection mimetic conditions are of a site of an infection by the budding yeast cell, and the site of the infection is in an animal.
Claim 51 (New). The method of claim 50, wherein the infection mimetic conditions mimic blood of the infected animal and comprise growing the budding yeast cell in a growth media comprising 150 mM NaCl, 5.5 mM glucose, free amino acids, macrophages, neutrophils, and human serum factors at a temperature of greater than 37°C and a pH of <7.35 with normoxic oxygen levels.
Claim 52 (New). The method of claim 50, wherein the infection mimetic conditions mimic a wound infection in the animal and comprise growing the budding yeast cell in a media comprising less than 150 mM NaCl, 5.5 mM glucose, free amino acids, collagen, 
Claim 53 (New). The method of claim 50, wherein the infection mimetic conditions mimic cerebral spinal fluid of the infected animal and comprise growing the budding yeast cell in a media comprising phosphate buffered saline (PBS), 5 g/L of urea and 0.1% dextrose or in a media comprising 150 mM NaCl, 3 mM glucose, and 4 mM urea at a temperature of greater than 37°C and a pH of about 7.35 with normoxic oxygen levels.
Claim 54 (New).  The method of claim 50, wherein the budding yeast cell is a Cryptococcus spp., Candida spp., or Mucor spp.--
Status of Claims
3)	Claims 1-5 have been amended via the amendment filed 01/05/21.
	The examination has been extended to the Candida spp. and Mucor spp. cell and infection species, and the blood and wound infection mimetic species. 
Claims 1-5 are canceled via this Examiner’s amendment.
New claims 50-54 are added via this Examiner’s amendment.
Claims 50-54 are pending and are under examination.  
Information Disclosure Statements
4)	Acknowledgment is made of Applicants’ Information Disclosure Statements filed 04/13/20 and 01/05/21.  The information referred to therein has been considered and a signed copy is attached to this Office Action.
Objection(s) Moot
5)	The objection to the specification and claims 1 and 5 made in paragraphs 10(a) and 10(b) respectively of the Office Action mailed 06/19/20 is moot in light of the cancellation of the claims 1 and 5. 
Rejection(s) Moot
6)	The rejection of claims 1, 4 and 5 made in paragraph 20 of the Office Action mailed 06/19/20 under 35 U.S.C § 112(a) as containing new matter is moot in light of the cancellation of the claims. 
7)	The rejection of claims 1, 4 and 5 made in paragraph 21 of the Office Action mailed 06/19/20 under 35 U.S.C § 112(a) as containing inadequate written description is moot in light of the cancellation of the claims. 
8)	The rejection of claims 1, 4 and 5 made in paragraph 23 of the Office Action mailed 06/19/20 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is moot in light of the cancellation of the claims. 
Rejection(s) Moot
9)	The rejection of claims 1, 4 and 5 made in paragraph 20 of the Office Action mailed 06/19/20 under 35 U.S.C § 112(a) as containing new matter is moot in light of the cancellation of the claims. 
10)	The rejection of claims 1, 4 and 5 made in paragraph 21 of the Office Action mailed 06/19/20 under 35 U.S.C § 112(a) as containing inadequate written description is moot in light of the cancellation of the claims. 
11)	The rejection of claims 1, 4 and 5 made in paragraph 23 of the Office Action mailed 06/19/20 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is moot in light of the cancellation of the claims. 
Conclusion
12)	Claims 50-54 are now renumbered as claims 1-5 respectively. These claims are supported all through the as-filed specification including the original and canceled claims, Tables and Examples. Pursuant to the procedures set forth in MPEP 821.04(a), claims directed to the previously non-elected Candida spp. and Mucor spp. cell and infection species, and the blood and wound infection mimetic species have been fully examined, and the species election requirements for these species set forth in the Office Action mailed 11/16/2018 is hereby withdrawn. In view of these, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction or species election requirement is withdrawn, the provisions of 35 U.S.C 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971).  See also MPEP § 804.01. 
Correspondence
13)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to http://www.uspto.gov/interviewpractice.  
14)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
15)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


April, 2021